UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1090


MARK J. DUNCAN; IRIS S. DUNCAN,

                    Plaintiffs - Appellants,

             v.

SHIRLEY GIBSON MCKINNEY; ROBERT MCKINNEY; SARAH HUDSON;
WALMART CORPORATION; GREGG BRADLEY,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:17-cv-01026-LCB-JEP)


Submitted: April 17, 2018                                         Decided: April 20, 2018


Before WILKINSON and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Mark J. Duncan and Iris S. Duncan, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mark J. Duncan and Iris S. Duncan appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing their 42 U.S.C. § 1983 (2012)

complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and

find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons

stated by the district court.     Duncan v. McKinney, No. 1:17-cv-01026-LCB-JEP

(M.D.N.C., Jan. 11, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                          DISMISSED




                                          2